DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 7/27/2022:
Claims 1 and 3-21 are pending in the current application.  Claims 1, 3, 5-6, 14, and 16-17 have been amended, Claim 2 is cancelled, and Claims 20 and 21 are newly added.
The previous objections are overcome in light of the amendment).
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites wherein the first element and the second element are formed in a planar configuration from a metal.  The figures do show that the first and second elements of the battery controller are planar, but there is no suggestion in the specification, either in written text or in figures, that the first and second elements of the battery controller are formed from metal. 
Claim Rejections - 35 USC § 103
6.	Claims 1, 3-7, 10-18, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue US PG Publication 2014/0295224 in view of Sakurai US PG Publication 2020/0243931 and Raiser US PG Publication 2018/0062226 as evidenced by https://www.digikey.com/en/maker/blogs/introduction-to-dc-dc-converters and Limvoranpun US PG Publication 2017/0144754.
Regarding Claims 1, 4-6, 15-16, 18, Inoue discloses a battery 1 comprising a first housing element (lower casing of casing 4, para 0052, that includes e.g. all six sides except top side 14 and the side adjacent to element 6) and a second housing element (upper casing of casing 4, para 0052) 14 and the side adjacent to element 6 which jointly form an interior space 5 for accommodating a battery module, wherein a multiplicity of prismatic battery cells 3, which are connected in an electrically conductive fashion to one another in series and/or in parallel (via heat radiating bus bars 11), of the battery module is arranged in the interior space 5, and wherein a first element of a battery controller (e.g. cell monitoring module 12, paras 0077, 0155; Fig. 5) is furthermore arranged in the interior space 5, wherein the second housing element (upper casing of 4) 14 forms a second temperature control structure (fine wave-formed uneven portions) 21 on a side averted from the interior space 5, a cover element 13 is connected (at least indirectly) to the second housing element (top side of the casing 4 and the side adjacent to element 6) 14 such that the cover element 13 delimits a temperature-control fluid receptacle (outer gap) 16, which is configured to be flowed through by temperature-control fluid (cooling air, para 0074), and the second temperature-control structure 21 is configured to be flowed around the by the temperature-control fluid (paras 0071-0076), and the cover element 13 has a deformed portion (it is bent down) for accommodating a second element 6 of the battery controller (DDC is a DC-DC convertor that converts AC output of the inverter to DC which is involved in battery control and is therefore part of the battery controller, which is an electronic component and necessarily has a switch, the switch being the electronic component, and also is integrated into a circuit board, meeting Claims 4-6, 15, and 18) (see evidentiary figure below from https://www.digikey.com/en/maker/blogs/introduction-to-dc-dc-converters that describes DC-DC converters as having switches and being a power conversion “circuit” and see that Limvorapun para 0040 which teaches that DC-DC converters are integrated with circuit boards) (see all figures and at least paras 0017-0027, 0047-0062, 0071-0078 0113-0121, 0133-0138, 0147-0156, 0165-0166, 0205-0208).  
Inoue discloses that a face of the second housing element 14 and the side adjacent to element 6 faces toward the interior space 5 but does not specifically recite wherein a face of the first element of the battery controller is arranged in thermally conductive contact against the face of the second housing element facing toward the interior space 5 or wherein the first housing element forms a first temperature-control structure on a side averted from the interior space.  However, in the same field of endeavor of cooling structures in battery modules for vehicles, Sakurai discloses that a battery module can have cooling fins on each of outer surfaces of a pair of opposing walls (see e.g. Fig. 1 and e.g. para 0046).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the uneven surface 21 on other surfaces of the battery case 4 of Inoue such that the first housing element forms a first temperature-control structure on a side averted from the interior space because Sakurai teaches that these types of temperature-control structures can be formed on multiple outer surfaces of a battery housing and the skilled artisan would understand that this improves cooling of the elements within the housing since the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). 
Inoue teaches that battery control parts should be cooled, e.g. para 0137-0138 recites that the DC-DC converter can be cooled by cooling air from blower 17, but Inoue modified by Sakurai does not specifically disclose wherein a face of the first element of the battery controller 12 is arranged in thermally conductive contact against the face of the second housing element that faces toward the interior space.  However, in the same field of endeavor of cooling structures in battery modules for vehicles, Raiser discloses a battery module wherein a battery control unit 3 can be cooled by contact with a cooling plate (see at least Figs 3-4A and para 0080). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to allow for cooling of the battery controller 12 of Inoue to be cooled as most efficiently as possible by arranging a face of the first element of the battery controller 12 in thermally conductive contact against the inside face of the second housing element 14 (with the uneven surface provided on the opposing side, in contact with the cooling air flow channel in gap 16, since Raiser teaches that a control unit can be cooled by direct thermal contact with a cooling element and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image1.png
    1112
    1308
    media_image1.png
    Greyscale

	Inoue does not specifically disclose wherein the circuit board of the DC-DC convertor 6 contacts the face of the second housing element directly, but the skilled artisan would understand that if the converter and the second housing element are in the same structure, they have at least indirect contact.
Regarding Claims 3 and 17, Inoue modified by Sakurai and Raiser fails to specifically disclose wherein a face of the second element 6 of the battery controller is arranged in a space averted from the interior space 5, but does not specifically disclose wherein a face of the second element 6 of the battery controller is arranged in thermally conductive contact against a face, averted from the interior space 5, of the second housing element 14 and the side adjacent to element 6.  However, because Inoue recognizes that the second element 6 should be cooled (para 0138), and recognizes that the housing material is thermally conductive (para 0052), it would have been obvious to arrange the second element 6 of the battery controller such that a face of 6 is in thermally conductive contact against a side face of the adjacent wall of the housing that is part of the second housing element because this could improve cooling by providing direct contact with a thermally conductive material attached to the portion of the second housing element with the uneven surface and he use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 7, Inoue discloses wherein the second element 6 of the battery controller is an electric voltage converter (see rejections above, which are incorporated herein) but does not specifically disclose wherein the first element of the battery controller is an electric voltage converter.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to switch the positions of the first and second elements of the battery controller such that the larger 12 is outside the battery casing 4 and the smaller 6 is inside the casing 4 in order to minimize the size of the casing to save space and materials since this would require only a simple rearrangement and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 10, Inoue teaches that the casing 4 (which is composed of the first and second housing elements) is assembled in a fluid-tight manner since a sealed space is formed (para 0052).
Regarding Claim 11, Inoue modified by Sakurai and Raiser fails to specifically disclose a further cover element is connected to the first housing element such that the further cover element delimits a further temperature-control fluid receptacle which is configured to be flowed through by temperature-control fluid in fluid-tight fashion with respect to the surroundings and the first temperature-control structure is configured to be flowed around by the temperature control fluid. However, Inoue teaches a contained air flow from internal blower 9 that circulates in the fluid-tight casing 4 as a part of the battery cooling process that is complementary to the process of air flow over the uneven portion 21 (see Figs 3, 6; paras 0148-0166). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form an additional cover over the first housing element to form a further delimiting a temperature-control fluid receptacle, which is configured to be flowed through by temperature-control fluid, and the first temperature-control structure (shaped in a manner analogous to that of second temperature-control structure) is configured to be flowed around by the temperature control fluid since this is analogous to how the upper half of the battery of Inoue is formed, and with good cooling results, since Inoue teaches that a closed system having air flow within the casing 4 improves cooling of the battery cells and forming an additional air flow compartment around the first temperature-control structure that is a fluid-tight structure to further improve cooling would require only a duplication of parts, which, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Further, the rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 12, Fig. 3 of Inoue shows that the entrance of airflow Y12, air which comes from an external blower (para 0073) can be consider a first connector which feeds temperature-control fluid to the battery and there is a second connector on the lower end of the channel, below 6, configured for discharging temperature-control fluid from the battery, wherein the battery has temperature-control conduits (any sub-sections of 16 can be collectively considered “conduits”) configured such that temperature-control fluid can flow through the temperature-control fluid receptacle and the further temperature-control fluid receptacle in parallel.
Regarding Claim 13, since Inoue teaches that that cooling air flows through 16, over the outside of casing 4 which has the second temperature control structure (uneven portion) 21, the skilled artisan would understand that air flowing over 21 would necessarily disrupt the flow of cooling air and therefore can be considered flow-disrupting elements or fluid-guiding elements or as flow-delimiting means, as the unevenness is seen as capable of carrying out all of these functions. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 14, the battery of Inoue includes first element 12 of the battery controller that is planar (see Fig 3) and the skilled artisan would find it obvious to form at least portions of first and second elements of a battery controller (e.g. conductive wires) to be formed of metal since the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  Inoue does not teach that the second element 6 is planar.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second element as a planar in order to increase surface area along the flow path of cooling air to maximize cooling since the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding Claims 20 and 21, Inoue’s first element of the battery controller 12 is planar and the face of the second housing element 14 is planar (see Fig 3) and in the battery of Inoue modified by Sakurai and Raiser, wherein the first element is in thermally conductive contact against a face of the second housing element facing toward that interior space, such contact would have to be planar contact since both elements are planar, and this contact would further maximize the surface contact area of both elements. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
7.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue US PG Publication 2014/0295224 in view of Sakurai US PG Publication 2020/0243931 and Raiser US PG Publication 2018/0062226, as applied to Claim 1, and further in view of Zhang US PG Publication 2018/0358664.
Regarding Claim 8, Inoue modified by Sakurai and Raiser discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Inoue modified by Sakurai and Raiser fails to specifically disclose wherein the multiplicity of cells is arranged in thermally conductive contact with a first inner side, arranged directly adjacent to the first temperature-control structure of the interior space.  However, in the same field of endeavor of cooling arrangements for battery modules, Zhang teaches that battery cells can be cooled by direct contact with a heat sink having a plurality of ribs exposed to the ambient environment (see e.g. Figs. 1-3; paras 0026-0027).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the battery of Inoue modified by Sakurai and Raiser such that the battery cells 3 are in direct contact with the first temperature-control structure (which the skilled artisan understands acts as a heat sink, with uneven features/ribs on at least an exterior surface) because Zhang teaches that this arrangement provides for excellent cooling and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
 8.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue US PG Publication 2014/0295224 in view of Sakurai US PG Publication 2020/0243931 and Raiser US PG Publication 2018/0062226, as applied to Claim 1, and further in view of Zhang US PG Publication 2019/0394901.
Regarding Claim 9, Inoue modified by Sakurai and Raiser discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Inoue modified by Sakurai and Raiser fails to specifically disclose wherein the first and/or second housing elements are each formed as die-cast housings.  However, in the same field of endeavor of battery modules for electric vehicles, Esders teaches that it is common to manufacture housings that are used as cooling elements (e.g. heat sink) from metal having good thermal conductivity such as from die-cast aluminum (para 0004).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first and second housing elements of Inoue modified by Sakurai and Raiser as die-cast housings because Esders teaches that this is a common method of forming battery housings that are used as heat sinks and applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
9.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Inoue US PG Publication 2014/0295224 in view of Sakurai US PG Publication 2020/0243931 and Raiser US PG Publication 2018/0062226, as applied to Claim 1, and further in view of Storc US PG Publication 2014/0178719.
Regarding Claim 19, Inoue modified by Sakurai and Raiser discloses the claimed battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Inoue discloses teaches that the casing 4 (which is composed of the first and second housing elements) is assembled in a fluid-tight manner since a sealed space is formed (para 0052) but Inoue modified by Sakurai and Raiser fails to specifically disclose wherein the a seal element is arranged between the first housing element and the second housing element.  However, in the same field of endeavor of battery packs/modules in electric vehicles, Storc teaches that first and second battery housing elements that are connected in a fluid-tight manner should include a seal member disposed between facing edge surfaces of the housing elements (para 0027).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the first and second housing elements of Inoue modified by Sakurai and Raiser to arrange a seal member between said housing elements because Storc teaches that this approach ensures that the seal is fluid-tight.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729